[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
AND NOW, this 13th day of November 1995, upon consideration of plaintiffs, the convention of the Episcopal Diocese of Connecticut and St. John's Parish's Motion to Compel Discovery Responses, it is hereby ORDERED AND DECREED that defendant, Minwax Company, Inc. ("Minwax") shall provide the following discovery to plaintiffs within* 45 days or suffer sanctions upon further motion to this Court:
1. Defendant, Minwax shall provide all information and CT Page 9657-B documents related to the chemical formulation and composition of Watco Danish Oil and any changes in that chemical composition prior to October 22, 1992, and from, October 10, 1992 to the date of this Order as requested in Interrogatories Nos. 12, 17, 19, 19, 20 and 21 and Request for Production of Documents Nos. 3, 12 and 20. With regard to any documents withheld on the basis of attorney-client privilege and/or work product grounds, Minwax shall prepare a privilege log for production to plaintiffs. Minwax shall present a sample of that privilege 105 at further argument to determine whether the information provided therein is sufficient to rule upon the objection of attorney-client privilege and work product.
2. Defendant, Minwax shall provide all information and documents regarding all warnings on Watco Danish Oil, the formulation of those warnings, and any changes in those warnings prior to October 10, 1992, and from October 10, 1992 to the date of this Order as requested in Interrogatory No. 26, and Requests for Production of Documents Nos. 7, 12, 14, 15, 17, 18 and 19. With regard to any documents withheld on the basis of attorney-client privilege and/or work product grounds, Minwax shall prepare a privilege log for production to plaintiffs. Minwax shall present a sample of that privilege log at further argument to determine whether the information provided therein is sufficient to rule upon the objection of attorney-client privilege work product.
3. Minwax shall produce all advertisements, catalogs, promotional literature, films and videotaped promotional material of any kind and type provided to distributors and customers as requested in Requests for Production of Documents Nos. 5 and 6.
4. Defendant, Minwax shall provide all documents regarding all tests, experiments and/or studies performed on Watco Danish Oil with regard to fire hazards or flame propensities of Watco Danish Oil or which served as the basis or cause for any warning. instruction, direction or other printed matter on the product, as requested in Requests for Production of Documents Nos. 8, 9 and 15 and shall produce documents related to knowledge of the existence of fire hazards and measures taken to warn of those fire hazards as requested in Request for Production No. 11. With regard to any documents withheld on the basis of attorney-client privilege and/or work product grounds, Minwax shall prepare a privilege log for production to plaintiffs. Minwax shall present a sample of that privilege log at further argument to determine whether the CT Page 9657-C information provided therein is sufficient to rule upon the objection of attorney-client privilege and work product.
5. Minwax shall attempt to locate and consolidate all complaints from actions commenced against Minwax in which it is alleged that a fire was caused by spontaneous combustion of Watco Danish Oil. Minwax shall report to the Court at further argument on its efforts,
5. Minwax shall attempt to locate and consolidate all documents by which Minwax received notice from third parties relating to fires alleged to have been caused by spontaneous combustion by Watco Danish Oil. Minwax shall report to the Court at further argument regarding its efforts.
BY THE COURT:
Corradino, J.